IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF R.A.W.A.              : No. 226 WAL 2017
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: L.J.E., FATHER              : the Order of the Superior Court
                                         :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.